883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.T. TAYLOR, John Jabe, L. Boyd, Mr. Bartos, Mr. Bullinger,Dr. Marcin, Defendants,Mr. Adams, Mr. Desantis, Defendants-Appellees.
No. 89-1857.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1989.

Before BOYCE F. MARTIN, Jr., WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record reflects that Favors filed a 42 U.S.C. Sec. 1983 civil rights complaint on April 12, 1989, naming eight defendants.  The complaint was dismissed on July 10, 1989, as frivolous pursuant to 28 U.S.C. Sec. 1915 as to defendants De Santis and Adams and the clerk was directed to serve the complaint on defendants Taylor, Jabe, Boyd, Bartos, Bullinger and Marcin.  Favors appealed on July 19, 1989, from the July 10 partial dismissal.


3
This court lacks jurisdiction to consider the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 568-69 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.